STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 12, 2015
               Plaintiff-Appellee,

v                                                                    No. 319485
                                                                     Wayne Circuit Court
ROSAURA DOMINGUEZ,                                                   LC No. 13-003117-FH

               Defendant-Appellant.


Before: RIORDAN, P.J., and JANSEN and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right her jury trial conviction of larceny in a building, MCL
750.360. Defendant was sentenced to one year of probation for her conviction. We affirm in
part and remand in part, so the trial court can establish a factual basis for the imposition of $600
in court costs and to provide defendant the opportunity to challenge the reasonableness of the
costs imposed.

        Defendant first argues that there was insufficient evidence to support her conviction of
larceny in a building. We disagree. We review a challenge to the sufficiency of the evidence de
novo. People v Malone, 287 Mich. App. 648, 654; 792 NW2d 7 (2010). “When reviewing
challenges to the sufficiency of the evidence, this Court must view the evidence in the light most
favorable to the prosecution and determine whether a rational trier of fact could conclude that the
prosecution proved all the essential elements of the crime beyond a reasonable doubt.” People v
Johnson-El, 299 Mich. App. 648, 651; 831 NW2d 478 (2013). This Court “must draw all
reasonable inferences and examine credibility issues in support of the jury verdict” and “must not
interfere with the jury’s role as the sole judge of the facts when reviewing evidence.” Malone,
287 Mich. App. at 654.

        The elements of larceny in a building are: (1) the actual or constructive taking of goods or
property of another, (2) without the consent and against the will of the owner, and (3) a carrying
away or asportation of the goods, (4) with a felonious intent, and (5) the taking having occurred
within the confines of the building. MCL 750.360; People v Sykes, 229 Mich. App. 254, 278; 582
NW2d 197 (1998). “The felonious intent required for larceny . . . is an intent to permanently
deprive the owner of his property.” People v Pratt, 254 Mich. App. 425, 427–428; 656 NW2d
866 (2002). “A fact-finder may infer a defendant’s intent from all of the facts and
circumstances.” People v Kissner, 292 Mich. App. 526, 534; 808 NW2d 522 (2011). “Minimal

                                                -1-
circumstantial evidence suffices to prove a defendant’s intent.” Johnson-El, 299 Mich. App. at
653.

        Here, we disagree with defendant that there was insufficient evidence of defendant’s
intent. The victim was at MGM casino playing on a slot machine when her wallet fell to the
ground. The evidence showed that defendant, an off-duty police officer, sat down next to the
victim, surreptitiously placed her foot on the victim’s wallet, slid the wallet closer to her, and
picked up the wallet. Defendant then went into the bathroom with the wallet and admittedly
threw the wallet in the trashcan. Later, when the wallet was recovered, it was discovered that
money was missing and that the remaining money had been moved to a different compartment in
the wallet. Only minimal circumstantial evidence is necessary to prove defendant’s intent, and
defendant’s intent may be inferred from the facts and circumstances. Id. at 653; Kissner, 292
Mich. App. at 534. At trial, the prosecution argued that it could be inferred from the evidence that
defendant took money from the wallet before throwing the wallet away, and, upon realizing she
had been caught, replaced some of the money before handing it over to casino security. We
agree that this is a reasonable inference based on the record. At trial, defendant asserted that she
merely found the wallet and threw it away because she had been drinking and did not want to
appear suspicious. In addition, on appeal, defendant points to discrepancies in the victim’s story,
particularly in regard to the amount of money missing from the wallet. We reject these claims of
error; credibility issues are resolved in favor of the jury verdict and we will “not interfere with
the jury’s role as the sole judge of the facts when reviewing the evidence.” Malone, 287 Mich
App at 654. Thus, when viewed in the light most favorable to the prosecution, sufficient
evidence was presented to establish defendant had the intent to deprive the victim of her
property.

        Defendant next argues that the trial court erred when it imposed $600 dollars in court
costs because it did not have independent statutory authority to do so. We agree that the trial
court lacked independent statutory authority to impose costs pursuant to MCL 769.1k(1)(b)(ii),
but further hold that the trial court may impose costs pursuant to MCL 769.1k(1)(b)(iii).

        A defendant must object when the trial court orders a defendant to pay costs and attorney
fees. People v Konopka, __ Mich App __, __; __ NW2d __ (2015) (Docket No. 319913); slip op
at 6. Defendant failed to object when the trial court ordered her to pay $600 in court costs.
Therefore, this issue is unpreserved. This Court reviews unpreserved issues for plain error
affecting a defendant’s substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999).

        Defendant contends that the trial court erred in imposing $600 in court costs because the
trial court did not have independent authority for the imposition of costs, as required by People v
Cunningham, 496 Mich. 145; 852 NW2d 118 (2014). In Cunningham, our Supreme Court held
that the former version of MCL 769.1k(1)(b)(ii) provided courts with the authority to impose
only those costs that were separately authorized by statute. Id. at 154. In this case, defendant
was convicted of MCL 750.360, which does not authorize the imposition of court costs.
Accordingly, the imposition of court costs was not separately authorized by statute, as required
by Cunningham.



                                                -2-
        Nonetheless, the trial court’s imposition of court costs is authorized by the amended
version of MCL 769.1k(1)(b)(iii). On October 17, 2014, the Legislature amended MCL 769.1k
to allow a trial court to impose any costs reasonably related to the actual costs incurred by the
trial court without separately calculating those costs involved in the particular case. MCL
769.1k(1)(b)(iii). “This amended version became effective on October 17, 2014, and applies to
all fines, costs, and assessments under MCL 769.1k before June 18, 2014, and after the effective
date of the amendatory act.” Id. at __; slip op at 6, citing 2014 PA 352. Here, the court costs
were imposed on December 3, 2013. Accordingly, the amended version of MCL 769.1k applies.

       The amended version of MCL 769.1k(1)(b) provides:

       (b) The court may impose any or all of the following:

                                              * * *

       (iii) Until 36 months after the date the amendatory act that added subsection (7) is
       enacted into law, any cost reasonably related to the actual costs incurred by the
       trial court without separately calculating those costs involved in the particular
       case, including, but not limited to, the following:

       (A) Salaries and benefits for relevant court personnel.

       (B) Goods and services necessary for the operation of the court.

       (C) Necessary expenses for the operation and maintenance of court buildings and
       facilities.

        In this case, the trial court imposed $600 in court costs without explanation. Although
the court costs do need to be separately calculated, MCL 769.1k(1)(b)(iii), the trial court must
establish a factual basis under the statute for the costs imposed. Konopka, ___ Mich App at ___;
slip op at 7-8. “[W]ithout a factual basis for the costs imposed, we cannot determine whether the
costs imposed were reasonably related to the actual costs, as required by MCL 769.1k(1)(b)(iii).”
Id. at ___; slip op at 8. Further, because defendant challenges the basis for the award of costs,
she should be afforded an opportunity to challenge the reasonableness of the costs in the trial
court. Id. at __; slip op at 8. Therefore, we remand to the trial court to establish a factual basis
for the $600 in court costs and to provide defendant the opportunity to challenge the
reasonableness of the court costs imposed.

       The prosecution contends that the case should be remanded in order for the trial court to
impose $68 in state minimum costs, as authorized by MCL 769.1j(1)(a). However, those costs
have already been imposed as indicated on the judgment of sentence.




                                                -3-
       Affirmed in part and remanded in part, so the trial court can establish a factual basis for
the imposition of court costs and to provide defendant the opportunity to challenge the
reasonableness of the costs imposed. We do not retain jurisdiction.



                                                            /s/ Michael J. Riordan
                                                            /s/ Kathleen Jansen
                                                            /s/ Karen M. Fort Hood




                                               -4-